Citation Nr: 0632351	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-22 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an initial higher evaluation for disability 
characterized as residuals associated with a previous 
lumbosacral strain and scoliosis, currently evaluated at 10 
percent. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Katherine King-Walker






INTRODUCTION

The veteran served on active duty from November 1999 to 
February 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 RO rating decision from Atlanta, 
Georgia.  


FINDINGS OF FACT

1.  The veteran's low back disability is not productive of 
more than slight limitation of motion.  

2.  The veteran's low back disability has not manifested 
ankylosis of the spine, residuals of fractured vertebra, or 
intervertebral disc syndrome.  

3.  Forward flexion of the lumbar spine has been greater than 
60 degrees throughout the appeal period.  

4.  The combined range of motion of the thoracolumbar spine 
is greater than 120 degrees.

5.  The veteran's low back disability is not productive of 
muscles spasms severe enough to result in abnormal gait or 
abnormal spinal contour.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low 
back disability are not met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.6, 4.7, 
4.40, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior 
to September 23, 2002), 5237, 5238 (as in effect beginning 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a rating in excess of 10 percent for a low 
back disability, asserting that her low back disability is 
more severe than the current 10 percent evaluation 
contemplates.  The veteran filed an original claim for 
service connection for a low back disability in March 2002.  
By an April 2002 rating decision, service connection was 
granted for low back pain due to scoliosis, determined to 
have existed prior to service, but was aggravated by service.  
A 0 percent evaluation was initially assigned, effective from 
February 12, 2002 (one day after the date of separation).  
This was subsequently increased to 10 percent in a November 
2005 rating action.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 C.F.R. §§ 3.321.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases, injuries, and residual 
conditions in civilian life.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran. 38 U.S.C.S. § 5107; C.F.R. § 4.3.

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e. disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  Thus, 
in the case at hand, since there is a disagreement with the 
initial rating, entitlement to "staged ratings" will be 
considered.

The law pertaining to evaluating back impairments changed 
during this appeal.  VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5243, effective September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. pt. 4).  Later, VA promulgated new regulations for 
the evaluation of the remaining disabilities of the spine 
effective September 26, 2003.  See 68 Fed. Reg. 51, 454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt.4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
on orthopedic manifestations including, limitation or loss of 
motion and other symptoms.  The veteran was notified of these 
changes in a November 2005 supplemental statement of the 
case.  Thus, under VAOPGCPREC 3-2000, this means that her 
condition must be evaluated under the old and new versions of 
the regulations that apply to her low back disability and the 
most favorable criteria should be applied.  However, the new 
criteria may be applied only to the time after their 
effective date.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 
12 Vet.  App. 55 (1998).

As it happens, the evidence does not reflect the presence of 
ankylosis of the lumbar spine, residuals of fractured 
vertebra, intervertebral disc syndrome, sacroiliac injury and 
weakness, spondylolisthesis or segmental instability, spinal 
fusion, or degenerative arthritis (as confirmed by X-ray).  
Thus, consideration under prior Diagnostic Codes 5285 to 
5289, and 5293 and under current Diagnostic Codes 5243 for 
incapacitating episodes is inappropriate.  

In service, following a June 2000 motor vehicle accident the 
veteran began to complain of back pain and apparently was 
diagnosed to have scoliosis in August 2000.  She was 
subsequently released from active duty due to various medical 
problems, including with respect to her back, that made her 
medically unfit for duty.  The service records noted 
scoliosis had existed prior to service, but was aggravated by 
service.  

VA progress notes since 2003 reflect that the veteran has 
been periodically treated with medication for low back pain.  
At a March 2003 VA examination, the veteran complained of 
pain, weakness fatigue and lack of endurance.  Upon 
examination, the provider noted slight objective evidence of 
painful motion, but there was no spasm, weakness or 
tenderness (the veteran was able to get in and out of a chair 
easily and she walked well).  Forward flexion was to 66 
degrees, flexion to the right was 34, flexion to the left was 
16 degrees, and backward extension was to 34 degrees, which 
equals a combined range of motion of 150 degrees (excluding 
left and right rotation measurements).  The provider 
diagnosed her with degenerative joint disease of lumbosacral 
spine with loss of function due to pain and mild disc space 
narrowing. 

A January 2005 VA record again reflects the veteran 
complained of low back pain.  Upon examination, standing 
flexion was to 90 degrees, extension was to 10 degrees, trunk 
side bend was to 25 degrees, bilaterally, and rotation was 15 
degrees to the left and 25 to the right, which equals a 
combined range of motion of 190 degrees.  The provider 
diagnosed her with diffuse myofascial pain of the paraspinal 
musculature.

Three months later, at an April 2005 VA examination, the 
veteran reported "excruciating" low back pain, but denied 
flare-ups.  She came to the examination wearing a back brace.  
During objective examination, she "jumped" when the 
provider barley touched her skin with no pressure applied.  
She refused to perform any range of motion or strength 
testing such as heel to toe walk, reporting that it was too 
painful.  The provider noted that there was no evidence in 
her manner to reflect that she was actually having 
excruciating pain.  When asked to rotate, she did rotate to 
15 degrees, complaining of pain, but again, the provider did 
not find any objective evidence of this.  The provider's 
impression was that he could not document any significant 
scoliosis of the lumbosacral spine, but nevertheless 
diagnosed the veteran with lumbosacral strain with scoliosis 
and residuals.

Most recently, the veteran underwent another VA examination 
in May 2006.  She reported low back problems since 2000, and 
that due to her back problems, she was unable to carry her 
young son.  She further reported back spasms if she stood  
for long periods of time or lifted anything heavy.  Upon 
examination, a somewhat antalgic gait was noted; some 
scoliosis with tenderness over the lumbosacral spine and mild 
spasm were also noted.  Range of motion of the lumbosacral 
spine was, forward flexion beyond 70 degrees with pain, 
backward extension to 30 degrees, lateral flexion to 35 
degrees bilaterally, and lateral rotation to 30 degrees on 
either side, which equals 230 degrees range of motion.  
Strait left leg raising was negative, and the right could not 
be performed due to right knee pain.  Upon review of X-rays, 
which reflected minor dextroscoliosis of the lumbar spine, 
without rotatory component, compression fracture, or 
spondylolisthesis, the provider diagnosed the veteran with 
dextroscoliosis of the lumbar spine with chronic low back 
pain.  He further noted that functional loss due to pain was 
mild to moderate, and "joint function is additionally 
limited by pain, fatigue, and weakness secondary to 
repetitive use and flare-ups."

For VA purposes, the normal range of motion for the 
thoracolumbar spine is forward flexion to 90 degrees, 
backward extension to 30 degrees, lateral flexion to 30 
degrees on either side, and rotation to 30 degrees on either 
side.  38 C.F.R. § 4.71a, Plate V.

A. Analysis under prior diagnostic criteria

Pursuant to prior Diagnostic Code 5292, a 10 percent 
evaluation is assigned for slight limitation of motion of the 
lumbar spine, a 20 percent evaluation is warranted for 
moderate limitation of motion, and a 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71.  
Words such as "slight," "moderate" and "severe" as related 
to the spine are not defined by the Schedule.  Thus, rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to ensure an "equitable and just" result.  
38 C.F.R. § 4.6 (2006).  Although the veteran has reported 
pain with range of motion, the evidence reflects that 
overall, the veteran's range of motion has been no more than 
slightly limited.  Indeed, as detailed above, the veteran's 
range-of-motion has routinely been nearly normal and seemed 
to improve over time (range of motion at the last VA 
examination was normal except for forward flexion in which 
she was able to reach 70 degrees).  Thus, a higher rating 
under prior Diagnostic Code 5292 is inappropriate.

Similarly, the clinical evidence does not reflect a pattern 
of muscle spasm on extreme forward bending with unilateral 
loss of lateral spine motion in a standing position such that 
would warrant the next higher rating of 20 percent under the 
prior rating criteria for lumbosacral strain.  38 C.F.R.  § 
4.71a, Diagnostic Code 5295.  While the veteran complained of 
muscle spasms at the May 2006 examination and some were noted 
by the provider, there was no evidence of unilateral loss of 
lateral spine motion (see, for example, the ranges of motion 
detailed above).   

B.  Analysis under revised diagnostic criteria

Under the revised criteria, spinal disabilities are rated 
under two tracts:
1) Intervertebral disc syndrome, and 2) general orthopedic 
manifestations.  See 38 C.F.R. § 4.71a, "General Rating 
Formula for Diseases and Injuries of the Spine."

As stated, there is no diagnosis of intervertebral disc 
syndrome, thus, orthopedic manifestations, under the revised 
criteria (effective September 26, 2003) are applicable.  To 
meet the criteria for the next higher rating of 20 percent, 
forward flexion of the thoracolumbar spine must be greater 
than 30 degrees but not greater than 60 degrees; the combined 
range of motion of the thoracolumbar spine must not be 
greater than 120 degrees; or there must be evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38. C.F.R. 4.71a, Diagnostic 
Codes §§ 5237 and 5238.

The evidence reflects that the veteran's forward flexion 
during various examinations has been no less than 66 degrees, 
which was at the March 2003 examination, and the combined 
range of motion for the thoracolumbar spine has been no less 
than 150 degrees, which was at the same examination.  In 
fact, as stated, the veteran's range of motion appeared to 
improve over time.  At the last examination in May 2006, 
forward flexion was beyond 70 degrees, and the combined range 
of motion was 230 degrees.  Furthermore, although mild muscle 
spasms were noted at that examination, the provider did not 
note that they were severe enough to cause an abnormal gait 
or abnormal spinal contour that would warrant a higher 
rating.  Indeed, the veteran's scoliosis was diagnosed in 
service, years before any muscle spasms were noted, and 
although a somewhat antalgic (relieving pain) gait was noted, 
no reference was made that it was due to mild muscle spasms.  
Thus, as the preponderance of the evidence does not establish 
the criteria are met for the next higher rating under the new 
criteria, the claim is denied.

Finally, the objective clinical evidence does not reflect 
potential functional loss due to pain on use or during flare-
ups, weakness, fatigability, or incoordination, not already 
contemplated by the 10 percent rating already in effect.  See 
38 C.F.R. § 4.40.

II. Duty to notify and assist

In a March 2005 letter, VA satisfied the notice requirements 
set out in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and the issue on appeal 
was readjudicated as described in a July 2005 supplemental 
statement of the case.  Also, in a March 2006 letter, the 
veteran was notified of the information regarding determining 
degrees of disability for service-connected impairment and 
the bases for establishing effective dates for an award of 
benefits in accordance with Dingess v. Nicholson, 19 Vet.  
App. 473 (2006), and the issue was readjudicated in June 
2006.  

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  All relevant VA treatment records have been 
associated with the file, and there are no indications that 
relevant evidence exists that have not been already obtained.  
Several VA examinations were conducted; their reports were 
reviewed and are associated with the file as well.  Thus, VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991).





ORDER

Entitlement to an initial higher evaluation for disability 
characterized as residuals associated with a previous 
lumbosacral strain and scoliosis, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


